DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: a controller that determines a current emotional state of the user based on the bio-signal received by the bio-signal sensor and adjusts an output signal of the feedback device based on the current emotional state, wherein the output signal leads to a target emotional state in which a degree of excitability is a reduced emotional state, wherein the controller controls the speaker to simultaneously output a first sound, and-a second sound having a different frequency band from the first sound to avoid acoustic interference between the first sound and the second sound ; wherein the first sound includes a target frequency corresponding to a target breathing period or a target heartbeat period; the second sound includes a guide frequency for guiding an output frequency matching frequency of the bio-signal of the user to the target frequency; the target frequency is a frequency of the emotional state in which the degree of excitability of the user is reduced, and the guide frequency has a constant value or a variable value that changes gradually.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 4, 2021

                                                                                 /DANIEL PREVIL/                                                                                 Primary Examiner, Art Unit 2684